DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to the specification is sufficient to overcome the objection to the Specification from the previous action, which is hereby withdrawn. 
Applicant’s amendment to Claims 1-2, 4-5, 7-8, 11-12, and 16-17 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s arguments regarding the rejection of Claims 5-7 and 9-11 are sufficient to overcome the 112 rejections from the previous action. The rejections are hereby withdrawn. 

Claims 1-17 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ANDREW N. DIETRICK on 06/09/2022.
Claim 5 line 2 recite the limitation “the lateral member”, and has been amended to be “the at least one lateral member”.
Claim 5 line 3 recite the limitation “the lateral member”, and has been amended to be “the at least one lateral member”.   
Claim 14 line 1 recites the limitation “The injector of claim 1”, and has been amended to be “The injector of claim 3”.
Claim 14 line 2 recites the limitation “and the injector further comprises an injection-assisting needle disposed” has been amended to be “and the injection-assisting needle is disposed”. 

Response to Arguments
Applicant’s arguments, see page 7 lines 6-14, filed 03/04/2022, with respect to the rejection(s) of claim(s) 9-11 under 112(a) have been fully considered and are persuasive. Applicant argues the rejection, on, stating that “at least paragraph [0040] teaches the exterior user-control cap structure includes an engagement portion for mating receipt within a receiving portion of the ram”. Applicant’s [0040] and applicant’s Fig. 2 indicate that the threaded ram (60) connects to the cap, where [0039] and Fig. 2 appear to teach the engagement portion (83) and receiving portion (84) are responsible for the connection therebetween. Therefore, the rejection has been withdrawn.  

Applicant’s arguments, see page 9 lines 3-8, filed 03/04/2022, with respect to the rejection(s) of claim(s) 1-17 under Haber et al., (US 5423752), and Haber in view of Bernard et al., (US 6912417) or Haber in view of KraMer et al., (US 2009/029220) have been fully considered and are persuasive. Applicant argues that “the drive stems of Haber are not rotatable with respect to the stopping member for selectively positioning the stopping member longitudinally along the threaded ran to select the fraction of the medicament”. Therefore, the rejection has been withdrawn. An updated search resulted in prior art Kirchhofer et al., (US 2002/0016571). However, the amended limitations are not fully met by Kirchhofer. See allowable subject matter below.

Allowable Subject Matter
Claims 1-17 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the closest prior art of record, Kirchhofer et al., (US 2002/0016571), teaches an injector (seen in Fig. 1) for injecting medicament in a patient, comprising: a container (Fig. 1, (2)) comprising a fluid chamber containing a first volume of a medicament ([0026] wherein the liquid product has an active ingredient and can be insulin); 
an injection conduit (Fig. 1, (N)) associated with the fluid chamber for defining a fluid pathway (Fig. 1, (4)) therefrom to inject the medicament from the fluid chamber to an injection location; 
a trigger mechanism (Fig. 1, (5, 6) and [0027] where the gear rack assists in injecting medicament) associated with the fluid chamber for expelling the medicament from the fluid chamber through the injection conduit (N); and 
a volume-control mechanism (Fig. 1, (3, 14)) operable by a user to select a fraction of the first volume of medicament that is injected when the trigger mechanism is actuated to inject the medicament ([0032] wherein (dosing member) trigger mechanism (15) is rotated to a desired dosage position, [0042] then a dosage can be delivered by depressing (lid) trigger (9)), 
wherein the trigger mechanism comprises a threaded ram (Fig. 1, (5)) configured for biasing the medicament in the fluid chamber for expelling the medicament, 
wherein the volume-control mechanism comprises a stopping member (Fig. 1, (14)) in threaded association with the threaded ram (5).
However, Kirchhofer doesn’t explicitly teach, alone or in combination with other prior art of record, wherein the threaded ram is rotatable with respect to the stopping member for selectively positioning the stopping member longitudinally along the threaded ram to select the fraction of the medicament. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.  
	Claims 2-17 rely upon Claim 1, and are therefore considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783